DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ion generating unit in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 and 5-10 claim an ion generator that ‘causes the target space to have an ion density of 50,000 or more ions/cm3.’  However, the ion density of the target space depending not only on the ion generator but also on the target space, in particular the size of the target space, the distance from the ion generator, level of ventilation, and forced air flows.  It is impossible to know if a particular ion generator infringes on the claim because an ion generator that can achieve said density in one target space may not do so for another, and vice versa.  Therefore, the claims are indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0150697 (Okano et al.).
Regarding claim 1, Okano et al. discloses an ion generator configured to release ions into a target space that is to undergo climate-control (‘an ion generator for generating positive ions each including H+(H2O)m and negative ions each including O2-(H2O)n, where m and n are arbitrary integers, and a blower for delivering the positive ions and the negative ions, which are generated from the ion generator, from a blowout opening, to widely distribute, with a high concentration, the positive ions and the negative ions in a room or a work space,’ P 12), wherein the ion generator causes the target space to have an ion density of 50,000 or more ions/cm3 (‘Further, according to the present invention, in the method of purifying an inside of a room, a concentration of the positive ions and the negative ions in air of the inside of the room is set to 50,000 per cm3 or higher.’ P 15).
Regarding claim 2, Okano et al. discloses the ion generator according to claim 1, wherein the ion generator causes the target space to have a positive-ion density of 50,000 or more positive ions/cm3 and a negative-ion density of 50,000 or more negative ions/cm3 (‘Further, according to the present invention, in the method of purifying an 3 or higher.’ P 15).
Regarding claim 3, Okano et al. discloses an apparatus comprising an ion generating unit configured to release ions into a target space that is to undergo climate-control (‘an ion generator for generating positive ions each including H+(H2O)m and negative ions each including O2-(H2O)n, where m and n are arbitrary integers, and a blower for delivering the positive ions and the negative ions, which are generated from the ion generator, from a blowout opening, to widely distribute, with a high concentration, the positive ions and the negative ions in a room or a work space,’ P 12), wherein the ion generating unit causes the target space to have an ion density of 50,000 or more ions/cm3 (‘Further, according to the present invention, in the method of purifying an inside of a room, a concentration of the positive ions and the negative ions in air of the inside of the room is set to 50,000 per cm3 or higher.’ P 15).
Regarding claim 4, Okano et al. discloses a method for providing a climate-controlled space by using an ion generator, the method comprising a step of releasing ions from the ion generator into the climate-controlled space (‘an ion generator for generating positive ions each including H+(H2O)m and negative ions each including O2-(H2O)n, where m and n are arbitrary integers, and a blower for delivering the positive ions and the negative ions, which are generated from the ion generator, from a blowout opening, to widely distribute, with a high concentration, the positive ions and the negative ions in a room or a work space,’ P 12), thus causing the climate-controlled space to have an ion density of 50,000 or more ions/cm3 (‘Further, according to the present invention, in the method of purifying an inside of a room, a concentration of the 3 or higher.’ P 15).
Claim Rejections - 35 USC § 102/103
Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over ‘Influence of Artificial Air Ionisation on the Human Electroencephalogram’ (Assael et al.).
Regarding claim 1, Assel et al. discloses an ion generator configured to release ions into a target space that is to undergo climate-control (‘Ionisation was produced by a negative fan ioniser’ p. 307).  The ion generator used produced a flow of 350,000 ions/cm3 every second at 1 meter distance (‘Negative ionisation was supplied by an Ionotron apparatus (Amcor-Amron, Herzlia-Israel) with an output of 3.5 x 105 ions/(cm3, sec) at 1 m distance.’ abstract), which is more than enough output to produce a ion density of 50,000 or more ions/cm3 in a typical room or laboratory setting.  Alternatively, it would have been obvious to a person having ordinary skill in the art to use an ion generator which causes the target space to have an ion density of 50,000 or more ions/cm3 to increase the therapeutic potential of the ionization.
Regarding claim 3, Assel et al. discloses an apparatus comprising an ion generating unit configured to release ions into a target space that is to undergo climate-control (‘Ionisation was produced by a negative fan ioniser’ p. 307). The ion generating unit used produced a flow of 350,000 ions/cm3 every second at 1 meter distance (‘Negative ionisation was supplied by an Ionotron apparatus (Amcor-Amron, Herzlia-Israel) with an output of 3.5 x 105 ions/(cm3, sec) at 1 m distance.’ abstract), which is more than enough output to produce a ion density of 50,000 or more ions/cm3 in a 3 to increase the therapeutic potential of the ionization.
Regarding claim 4, Assel et al. discloses a method for providing a climate-controlled space by using an ion generator, the method comprising a step of releasing ions from the ion generator into the climate-controlled space (‘Ionisation was produced by a negative fan ioniser’ p. 307). The ion generator used produced a flow of 350,000 ions/cm3 every second at 1 meter distance (‘Negative ionisation was supplied by an Ionotron apparatus (Amcor-Amron, Herzlia-Israel) with an output of 3.5 x 105 ions/(cm3, sec) at 1 m distance.’ abstract), which is more than enough output to produce a ion density of 50,000 or more ions/cm3 in a typical room or laboratory setting.  Alternatively, it would have been obvious to a person having ordinary skill in the art to cause the target space to have an ion density of 50,000 or more ions/cm3 to increase the therapeutic potential of the ionization.
Regarding claim 5, Assel et al. discloses a method of stress reduction, comprising releasing ions from the ion generator according to claim 1 into a target space that is to undergo climate-control, thus reducing a stress of a person who are in the target space (‘Subjective findings included relaxation, alertness, improved working capacity’ abstract).
Regarding claim 6, Assel et al. discloses a method of improving a degree of concentration, comprising releasing ions from the ion generator according to claim 1 into a target space that is to undergo climate-control, thus improving a degree of 
Regarding claim 7, Assel et al. discloses a method of improving a degree of comfort, comprising releasing ions from the ion generator according to claim 1 into a target space that is to undergo climate-control, thus improving a degree of comfort of a person who are in the target space (‘Subjective findings included relaxation, alertness, improved working capacity’ abstract).
Regarding claim 8, Assael et al. disclose the ion generator according to claim 1, wherein the ion generator releases the ions into the target space, thus reducing a stress of a person who are in the target space (‘Subjective findings included relaxation, alertness, improved working capacity’ abstract).
Regarding claim 9, Assael et al. disclose the ion generator according to claim 1, wherein the ion generator releases the ions into the target space, thus improving a degree of concentration of a person who are in the target space (‘Subjective findings included relaxation, alertness, improved working capacity’ abstract).
Regarding claim 10, Assael et al. disclose the ion generator according to claim 1, wherein the ion generator releases the ions into the target space, thus improving a degree of comfort of a person who are in the target space (‘Subjective findings included relaxation, alertness, improved working capacity’ abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881